UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6801



JERRY LYNN HIGH,

                                              Plaintiff - Appellant,

          versus


U.S. DRUG ENFORCEMENT AGENCY; MIKE GRIMES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-5-H)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lynn High, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lynn High appeals the district court’s order and judg-

ment summarily dismissing his complaint challenging the forfeiture

of his boats and other property.       We have reviewed the record and

the district court’s order and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.      See High

v. Drug Enforcement Agency, No. CA-00-5-H (E.D.N.C. May 30, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                              AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on May 25, 2000, the district court’s records show that it was
entered on the docket sheet on May 30, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2